  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                 )
                                         )       CRIMINAL ACTION NO.
        v.                               )          2:16cr347-MHT
                                         )               (WO)
SERGIO MANUEL SANCHEZ                    )

                                    ORDER

      The     court       previously         ordered   two      mental-health

assessments for defendant Sergio Manuel Sanchez.                             See

Mental-Health           Order    (doc.   no.     146).       The     issue   now

before       the   court    is    the    development       of    a    treatment

plan.

      During       an    on-the-record         telephone     conference       on

February 25, 2020, the court discussed two plans with

with counsel and probation.                  In the first plan, Sanchez

would        continue       to    receive        intensive,          outpatient

dual-diagnosis           treatment,      including       counseling,     group

therapy, and psychiatry, from Gateway, and, separately,

MAT from a local doctor unaffiliated with Gateway.                           In

the     second          plan,    Sanchez       would      instead       receive
intensive,    inpatient    dual-diagnosis           treatment,    which

Dr. Adriana L. Flores considered to be “critical” in

her psychological evaluation, Psychological Evaluation

(doc. no. 150) at 15, but for which it was not clear

which facility would provide the treatment.

    The court’s primary concern with the first plan was

that the dispensing of MAT appeared to be untethered to

the rest of the treatment provided by Gateway.                        The

court   is   reluctant    to   require        the   provision    of   MAT

separate from other treatment.               Nevertheless, the court

is willing to pursue this first plan on the condition

that defense counsel make arrangements with Gateway to

coordinate Sanchez’s MAT treatment with the rest of his

treatment.      As   a   result,       the    court   will   pretermit

ordering the second plan.

                                ***

    Accordingly, it is ORDERED as follows:

  (1)    Defendant Sergio Manuel Sanchez is to continue

    to receive the recommended treatment at Gateway

                                   2
  and   continue     to    receive      MAT   from   a     doctor

  unaffiliated      with     Gateway,    provided    that     MAT

  continues to be recommended for defendant Sanchez

  and    provided     that     there     is   some       “overall

  coordination” between defendant Sanchez‘s need for

  MAT treatment and the Gateway treatment.

(2)     Defense counsel is to inform the court, by

  5:00 p.m. on Tuesday, March 3, 2020, (a) whether

  there is now some “overall coordination” between

  defendant Sanchez‘s need for MAT treatment and the

  Gateway treatment and (b) what the nature of that

  coordination is.

  DONE, this the 26th day of February, 2020.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE




                               3
